NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3276-18T4

STATE OF NEW JERSEY,

          Plaintiff-Appellant/
          Cross-Respondent,

v.

ISAAC WOOD, III,

     Defendant-Respondent/
     Cross-Appellant.
____________________________

                    Submitted October 10, 2019 – Decided September 15, 2020

                    Before Judges Fuentes, Haas, and Mayer.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Mercer County, Municipal Appeal No. 2018-
                    09.

                    Angelo J. Onofri, Mercer County Prosecutor, attorney
                    for appellant (Laura Sunyak, Assistant Prosecutor, of
                    counsel and on the briefs).

                    Furlong and Krasny, attorneys for respondent (Scott A.
                    Krasny, on the brief).

PER CURIAM
         At all times relevant to this case, defendant Isaac Wood, III, was a Senior

Corrections Officer at the Mercer County Corrections Facility (MCCC). On

March 29, 2017, a Mercer County Grand Jury indicted defendant on two counts

of second degree official misconduct, N.J.S.A. 2C:30-2a, and one count of third

degree tampering with public records or information contrary to N.J.S.A. 2C:28-

7a(1).     The indictment also charged Corrections Officer Trachell Syphax,

defendant’s then fiancé and now his wife, with two counts of second degree

official misconduct, N.J.S.A. 2C:30-2a and N.J.S.A. 2C:30-2b, and one count of

third degree tampering with public records or information, N.J.S.A. 2C:28-

7a(1).

         These charges arose from an altercation involving defendant and Syphax,

in their capacity as correction officers, against Rafael Jardines, an inmate at the

MCCC. On February 20, 2018, the State dismissed the indictment and issued a

summons-complaint charging defendant with simple assault, N.J.S.A. 2C:12-

1a(1), a disorderly persons offense. 1 The State did not file any charges against




1
  The State conceded that it commenced the prosecution of the simple assault
charges beyond the one-year limitation period codified in N.J.S.A. 2C:1-6b(2).
Conversely, defendant, while represented by counsel, waived the statute of
limitations as a defense to this charge.
                                                                            A-3276-18T4
                                          2
Syphax. The simple assault charge against defendant was thereafter referred for

trial before the Hopewell Township Municipal Court.

      In a trial conducted on March 27, 2018, the Hopewell Township Municipal

Court found defendant guilty of simple assault against Jardines. The Mercer

County Prosecutor's Office (MCPO) apprised the municipal court judge that at

the time of sentencing, the State would seek a judgment of forfeiture of

defendant's public position as a corrections officer pursuant to N.J.S.A. 2C:51-

2(a)(2).   This judgment would also permanently disqualify defendant from

obtaining any future public employment.

      On May 1, 2018, the municipal court judge sentenced defendant to pay a

$1,000 fine, and mandatory costs and penalties. The municipal court judge also

granted the State's application for a judgment of forfeiture of defendant's public

position as a corrections officer. In reaching this decision, the municipal court

judge applied the forfeiture factors outlined by the Supreme Court in Flagg v.

Essex County Prosecutor, 171 N.J. 561, 579 (2002). Defendant appealed the

municipal court's decision to the Law Division.

      Pursuant to Rule 3:23-8(a)(2), the Law Division judge conducted a de

novo review of the record developed before the municipal court and found

defendant guilty of simple assault. The trial judge sentenced defendant to pay


                                                                          A-3276-18T4
                                        3
the same fine and penalties imposed by the municipal court. However, the Law

Division judge reexamined the Flagg factors and concluded "that an

overwhelming majority of factors . . . weigh in favor of waiver." The judge

found the State’s decision to seek the forfeiture of defendant's public office

under these circumstances constituted an abuse of discretion.

       The State now appeals the Law Division's order denying its motion

seeking the forfeiture of defendant's public position as a corrections officer.

Defendant cross-appeals the Law Division's decision that found him guilty of

simple assault against Jardines. After reviewing the record presented to the Law

Division as well as the factors established by the Supreme Court in Flagg, we

conclude the Law Division judge mistakenly exercised his discretionary

authority when he denied the State's application for a judgment of forfeiture of

defendant's position as a corrections officer. In response to defendant's cross-

appeal, we affirm the conviction for simple assault.

                                         I.

      The State's sole witness was Phyllis Oliver who, at all times relevant to

this case, was employed by Mercer County Department of Corrections as a

lieutenant and Deputy Warden at the MCCC. As Deputy Warden, Oliver is

"responsible for the Internal Affairs Department [and] . . . all the investigation[s]


                                                                             A-3276-18T4
                                         4
involving any allegations of misconduct with the officers." She testified that all

corrections officers are "required to go through bi-annual use of force training."

This includes both use of force and firearm training.          Through Oliver's

testimony, the State presented documentary evidence that showed defendant

received this training on April 30, 2016, as well as the Attorney General's

guidelines on use of force by law enforcement officers, known as standard

operating procedure (SOP) 935.

      At the prosecutor's request, Oliver read into the record the relevant

sections of SOP 935:

            Physical contact which means routine or procedural
            contact with an individual that is necessary to
            effectively accomplish a legitimate law enforcement
            objective. Examples of physical force would include,
            but not limited to, holding an arm of an individual,
            during escort.         Handcuffing an individual.
            Maneuvering or securing an individual for a search or
            guiding an individual into a vehicle.

      SOP 935 also cautioned that staff members, including corrections officers,

should use the minimum physical force possible when necessary to control an

individual. Such force must be objectively reasonable under the circumstances

and consistent with the facility's procedures.

      The Law Division judge found that on May 11, 2016, inmate Jardines was

housed in cell number four of the Medical Unit and placed "on suicide watch

                                                                          A-3276-18T4
                                        5
after having been transported from Trenton Psychiatric Hospital." Because

Jardines required one-on-one suicide surveillance, a corrections officer was

stationed outside his cell twenty-four hours a day. Officer Bethea2 was assigned

to conduct the one-on-one suicide watch of Jardines; Officer Syphax, was

assigned to periodically relieve Bethea.

        The DVD security footage from May 11, 2016 includes three clips

showing the interactions between Officer Bethea, Officer Syphax, defendant,

and Jardines. The third clip depicts the evidence relied on by the State to

prosecute defendant on the charge of simple assault. The Law Division judge

provided the following description of this video evidence:

              The first clip shows . . . defendant come up to Officer
              [Syphax] and Officer Bethea talking outside of
              Jardine’s cell before Officer Bethea and . . . defendant
              entered the room.

              The second clip utilizes a split screen to depict two
              different camera angles filming at the same time. It also
              shows the victim, Jardine[s], wearing a torn suicide
              gown and which shows Officer [Syphax] having
              relieved Officer Bethea. This also shows . . . defendant
              walking down the hallway carrying what appears to be
              a suicide gown. He then removes the victim from his
              cell, takes him to a physical therapy room to change the
              suicide gown and then brings him back to his cell.


2
    The appellate record does not disclose Officer Bethea's first name.


                                                                          A-3276-18T4
                                         6
            The third video also shows the victim sitting in his cell
            on the toilet wherein [Jardines] takes a [S]tyrofoam cup
            and uses it to throw some stuff -- some substance under
            the door toward Officer [Syphax]’s feet. This depicts…
            defendant walking down the hallway to the victim’s cell
            which he immediately unlocks the door, enters the room
            without hesitation and hits the victim forcing him to the
            floor. He then kicks the inmate in the body and groin
            area, at which time Officer [Syphax] calls a code 6 and
            other officers come for assistance.

      The Law Division judge found the incident report reviewed by Deputy

Warden Oliver indicates that Officer Syphax yelled out: "he threw piss on me,"

presumably referring to Jardines. As part of the Internal Affairs investigation,

Oliver also reviewed the DVD recording of this incident. The Law Division

judge accepted the following description of the incident provided by Deputy

Warden Oliver:

            According to the testimony of former Deputy Warden
            Oliver who was the internal affairs investigator at the
            correctional center, following a review of the DVD of
            the medical unit it showed the inmate taking a
            substance from the toilet and throwing it under the door
            . . . Deputy Warden did not know whether the thrown
            substance was toilet water, urine or excrement.

      Defendant testified that when he heard his fiancé "yelling, upset" that

Jardines had thrown "piss" on her, he responded to Jardines's cell with the intent

to handcuff him and take him off the unit. According to defendant, before he

reached Jardines's cell, the inmate was defiant and would not follow Officer

                                                                          A-3276-18T4
                                        7
Syphax’s orders. When he arrived at the cell, Jardines was standing at the wall

with the Styrofoam cup in his hand. In the course of his direct testimony,

defendant described his understanding of the significance of Jardines's medical

slip:

             Q. Are you familiar . . . on May 11th, 2016 a medical
             slip or a form for Jardines?

             A. Yes, there was one on the door.

             Q. Okay. And what's the purpose of that as you
             understand it?

             A. So, you can know what they can have and what they
             can' t have and sort of they status.

             Q. And what were you aware of in terms of whether an
             Inmate Jardines [sic] could or could not have on May
             11th?

             A. I was aware of -- basically, he could have nothing
             but his soup. He couldn't have no sharps, couldn't have
             no utensils, couldn't have no blanket, no sheets, towels.

        At the time of this incident with Jardines, defendant had been employed

as a corrections officer at the MCCC for more than twenty years. His duties

included conducting security checks of inmates held in the Medical Department.

While sitting at a desk located in the waiting area of the Medical Department,

he viewed the four video monitors showing the inside of the four cells housing

medically fragile inmates.

                                                                         A-3276-18T4
                                        8
      In response to his attorney's questions, defendant testified that when he

entered Jardines's cell, he immediately yelled: "Get in back of the cell. Put the

cup down" ten different times. According to defendant, Jardines did not comply

and turned away with the cup. Defendant testified that when "[Jardines] leaned

back with the cup," he characterized Jardines's demeanor as aggressive and

thought: "he's going to toss something on me."

      Deputy Warden Oliver testified she did not see any evidence that Jardines

was being aggressive or resisting when defendant entered his cell. She testified

that a corrections officer may infer an inmate is being aggressive when there is

evidence that he or she "is coming at you, make[s] gestures at you . . . . The

record shows the initial standoff between defendant and Jardines transpired over

a two-second time frame. Defendant claimed he did not intend to strike or hit

Jardines when he attempted to slap the cup out of the inmate's hand. When

Jardines fell to the floor, defendant testified that he ordered him to "lay flat" and

"let me see your hands"; defendant alleged that Jardines remained defiant and

told him: "fuck you."

      It was at this point that defendant's conduct crossed the line separating

accepted attempts to control the situation and criminal assault. The following

testimony elicited by defense counsel on direct examination illustrates the point:


                                                                             A-3276-18T4
                                         9
            Q. Tell me again how you're giving him those
            commands? What voice were you using?

            A. "Lay flat on the ground. Let me see your hands. Let
            me see your hands."

            Q. And did he do that?

            A. No.

            Q. What did you do next?

            A. I kicked him in the mid-section.

            Q. Why?

            A. To let him know I wasn't playing. I wanted him to
            do what I wanted him to do.

      Based on this evidence, the Law Division judge made the following

findings:

            This court finds similarly to the lower court.
            [D]efendant’s purpose was not just to handcuff the
            victim but, rather, was an attempt to cause him harm.
            The video clip 3 is clear and that the defendant well --
            went well beyond any reasonable force required to
            subdue and handcuff the victim. Furthermore, that clip
            also confirms that within seconds of . . . defendant
            entering his cell, striking the victim -- victim and then
            kicking him three times he was assisted by three other
            officers who quickly were able to handcuff the victim,
            put him in a suicide garb and transport him out of the
            unit.

            The court finds that there was no justification for … the
            defendant’s actions and finds beyond a reasonable

                                                                        A-3276-18T4
                                      10
             doubt that this defendant attempted to cause bodily
             injury to this victim and that his actions were
             purposeful.

                                      II.

      Because defendant's cross-appeal is predicated on the threshold question

of culpability, we begin our legal analysis by addressing the following

arguments:

             DEFENDANT’S CONVICTION FOR AN ATTEMPT
             TO CAUSE BODILY INJURY PURSUANT TO
             N.J.S.A. 2C:12-1 MUST BE REVERSED

             WOOD’S USE OF FORCE AGAINST THE INMATE
             WAS JUSTIFIED AND HIS CONVICTION
             PURSUANT TO N.J.S.A. 2C:12-1 MUST BE
             REVERSED.

      We reject these arguments and affirm defendant's conviction. Pursuant to

N.J.S.A. 2C:12-1(a)(1), a person is guilty of simple assault if he or she:

"attempts to cause or purposely, knowingly or recklessly causes bodily injury to

another." N.J.S.A. 2C:11-1(a) defines "bodily injury" as "physical pain, illness

or any impairment of physical condition." Here, the record we have described

amply supports the Law Division's factual findings and conclusions of law.

Defendant's arguments lack sufficient merit to warrant further discussion in a

written opinion. R. 2:11-3(e)(2).



                                                                        A-3276-18T4
                                      11
      We next address the State's direct appeal that seeks the reversal of the Law

Division's order denying its application for a judgment of forfeiture of

defendant's position as a Mercer County Corrections Officer. We start by stating

the relevant statutory standard:

            A person holding any public office, position, or
            employment, elective or appointive, under the
            government of this State or any agency or political
            subdivision thereof, who is convicted of an offense
            shall forfeit such office, position or employment if:

               ....

            (2) He is convicted of an offense involving or touching
            such office, position or employment;

               ....

            As used in this subsection, "involving or touching such
            office, position or employment" means that the offense
            was related directly to the person’s performance in, or
            circumstances flowing from, the specific public office,
            position or employment held by the person.

            [N.J.S.A. 2C:51-2(a) (emphasis added)]

      In Moore v. Youth Corr. Inst., 119 N.J. 256, 266 (1990), the Supreme

Court cited with approval our decision in State v. Pitman, 201 N.J. Super. 21,

26 (App. Div. 1985), in which we held that a correction officer’s conviction of

simple assault on an inmate touched and concerned his office as a public

employee. The Court in Moore stated that such a conviction has "an obvious

                                                                          A-3276-18T4
                                      12
connection to employment" that [should] alert the trial court and the perpetrator

that forfeiture would follow from [such] a conviction." 201 N.J. Super. at 26.

      The prosecutor's decision to seek the forfeiture of defendant's public

position as a corrections officer under these circumstances is subject to judicial

review under an abuse of discretion standard. As the Court acknowledged in

Flagg, although this standard "defies precise definition," a reviewing court will

reverse a trial court's decision that is "made without a rational explanation,

inexplicably departed from established policies, or rested on an impermissible

basis." 171 N.J. at 571 (quoting Achacoso-Sanchez v. Immigr. and

Naturalization Serv., 779 F.2d 1260, 1265 (7th Cir.1985)). The Court in Flagg

also held that "an abuse of discretion will be manifest if [a] defendant can show

that a prosecutorial veto (a) was not premised upon a consideration of all

relevant factors, (b) was based upon a consideration of irrelevant or

inappropriate factors, or (c) amounted to a clear error in judgment." Ibid.

(quoting State v. Baynes, 148 N.J. 434, 444 (1997)).

      The Flagg Court adopted sixteen factors the prosecutor must consider to

determine whether to waive the forfeiture of defendant's public employment.
171 N.J. at 579. A court reviewing the prosecutor's decision must apply these

same factors to determine whether the decision to enforce the forfeiture statute


                                                                          A-3276-18T4
                                       13
in this case constituted an abuse of the prosecutor's discretionary authority.

These factors are:

            1) the totality of the circumstances surrounding the
            event; 2) the nature of the offense, including its gravity
            and substantiality, whether it was a single or multiple
            offense and whether it was continuing or isolated; 3)
            the quality of moral turpitude or the degree of guilt or
            culpability, including the employee's motives, reasons
            and personal gain; 4) the duties of the employee; 5) the
            relationship between the offense and the duties of the
            employee, including but not limited to, whether the
            criminal activity took place during work hours, or
            involved work facilities or equipment; 6) the
            employee's public employee history and record; 7) the
            employee's length of service; 8) whether forfeiture will
            be an undue hardship upon the employee and his
            family; 9) the employer's desires; 10) the needs and
            interests of the victim and society; 11) the extent to
            which the employee's offense constitutes part of a
            continuing pattern of anti-social behavior; 12) the
            employee's prior record of convictions and disciplinary
            infractions; 13) the threat presented to coworkers or the
            public if the employee is permitted to retain his or her
            position; 14) any involvement of the employee with
            organized crime; 15) whether the employee has been
            granted waiver on a prior occasion; and 16) the impact
            of waiver on the employment status of codefendants.

            [(Ibid.) (emphasis added)]

      The Court in Flagg expressly acknowledged the Attorney General's

authority to modify these factors from time to time. Ibid. The Attorney General

Guidelines currently in effect for deciding whether to apply for a waiver of


                                                                         A-3276-18T4
                                       14
forfeiture of public office pursuant to N.J.S.A. 2C:51-2(e) (Guidelines) changed

Flagg Factor 6 and Factor 8. Specifically, the Attorney General Guidelines now

provide that a prosecutor shall consider:

             15. Whether waiver of forfeiture of office would
             undermine public confidence in the integrity of
             important governmental functions, including but not
             limited to law enforcement functions; and

             16. Nature and scope of cooperation with the
             prosecuting authorities. 3

      In its letter in lieu of a formal brief submitted to the municipal court and

the Law Division, the MCPO addressed each of the factors promulgated by the

Attorney General and argued that, based on the facts of this case, forfeiture was

axiomatic. The prosecutor emphasized: "There is simply no aspect of . . .

defendant's criminal conduct that was not directly and completely related to his

position as a corrections officer." The record shows, however, that instead of

considering whether the State abused its discretionary authority, the Law

Division judge substituted his judgment to conclude defendant was entitled to a

waiver of forfeiture. The following statement made by the Law Division judge

in support of his decision the illustrates the point:



3
 https://www.state.nj.us/lps/dcj/agguide/waiverofforfeiture.pdf (Last visited on
September 3, 2020).
                                                                          A-3276-18T4
                                        15
            Here, the state argued that any waiver would send a
            loud and clear message to the public that excessive
            force by law enforcement is not considered a serious
            infraction.

            While . . . this court does not disagree with that, the
            court notes that this defendant was found guilty of
            simple assault, which is not deemed a "serious
            infraction," and in fact this is one of only two
            convictions where a waiver may be obtained. Further,
            . . . defendant suffered significant financial impact as a
            result of what is now in excess of 2-1/2 years of
            suspension without pay. This weighs in favor of the
            waiver, the nature and scope of cooperation with the
            . . . prosecuting authorities.

            Here, both the state and the defendant are consistent
            that the prosecution did not seek cooperation from this
            defendant, again, which weighs in favor of a waiver.
            Upon an overall balancing of the above factor this court
            concludes that an overwhelming majority of factors
            . . . weigh in favor of waiver.

            [(emphasis added)]

      This shows the Law Division judge departed from the policies established

by the Supreme Court and the Attorney General and impermissibly conduced a

de novo review of the factors he found most relevant and to reach a conclusion

untethered from the abuse of discretion standard of review.

      Based on this record, we affirm the Law Division's order finding

defendant guilty of committing simple assault against MCCC inmate Jardines.

It is undisputed that defendant kicked Jardines in the midsection of his body,

                                                                         A-3276-18T4
                                       16
while Jardines laid on the floor. On the issue of forfeiture, it is also undisputed

that defendant committed this offense while serving as a corrections officer. We

hold that the State properly sought the forfeiture of defendant's public position

pursuant to N.J.S.A. 2C:51-2(a)(2) because this offense was related directly to

defendant's performance as a corrections officer. We thus reverse the Law

Division's order denying the MCPO's application for the forfeiture of

defendant's public position as a Mercer County Corrections Officer.

      Affirm in part and reversed in part. We do not retain jurisdiction.




                                                                            A-3276-18T4
                                       17